Citation Nr: 1115470	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  99-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to increased ratings for residuals of aortic valve replacement, rated as 30 percent disabling prior to March 31, 2003, and as 60 percent disabling from December 28, 2009.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) prior to March 31, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that continued a 30 percent disability rating for the service-connected aortic valve replacement.

During the course of the appeal the Veteran was granted a temporary 100 percent rating for his heart disability from March 31, 2003, to December 27, 2009, and his schedular rating was increased to 60 percent from December 28, 2009.  The Appeals Management Center (AMC) issued a rating decision in December 2010 that granted entitlement to a TDIU from December 28, 2009.  The issue of entitlement to a TDIU during the period beginning March 31, 2003, is accordingly rendered moot, but the appeal for a TDIU prior to March 31, 2003, remains at issue.

The Veteran testified before an RO Hearing Officer in a hearing in April 2000, and he testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2001.  Transcripts of both hearings are associated with the claims files.

The Board previously remanded the case to the Originating Agency on several occasions, most recently in June 2007.  The files have now been returned to the Board for further appellate action.





FINDINGS OF FACT

1.  Prior to March 31, 2003 the  Veteran's cardiac disability was manifested by metabolic equivalents (METs) of 5 or greater and left ventricular ejection fractions predominantly 50 percent or greater, with no indication of more than one episode congestive heart failure during any given year.

2.  From December 28, 2009 the Veteran's cardiac disability has been manifested by 3 METs and left ventricular ejection fraction of 45 percent, but not by chronic congestive heart failure.

3.  Prior to March 31, 2003, the Veteran did not have one service-connected disability rated at 60 percent or more or multiple service-connected disabilities of which one was rated at 40 percent or more and the combined rating was at least 70 percent, and his service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 30 percent for residuals of aortic valve replacement prior to March 31, 2003, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7016 (2010).

2.  The criteria for evaluation in excess of 60 percent for residuals of aortic valve replacement from December 28, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7016 (2010).

3.  The criteria for entitlement to a TDIU prior to March 31, 2003 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased ratings for the service-connected cardiac disability and also seeks entitlement to a TDIU prior to March 31, 2003.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the case at hand, the originating agency sent the Veteran a letter in December 2004 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and TDIU and of the respective duties of VA and the claimant in obtaining supporting evidence.  Although the Veteran was not provided with adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, to include Social Security Administration (SSA) disability records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board previously reviewed the record, determined that the VA examination reports of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in December 2009.  

The Veteran's representative has asserted the most recent VA examination was inadequate because the examiner allegedly performed a "cursory" examination and failed to record all of the Veteran's limitations or comment on the Veteran's prospects for improvement.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  See Hilkert v. West, 12 Vet. App. 145 (1999).  The Board has carefully reviewed the examination report and finds the examination was thorough and adequate for rating purposes.  The examiner's report resulted in increased disability rating from 30 percent to 60 percent, and the examiner specifically addressed those elements required to show entitlement to a rating higher than 60 percent.  Accordingly, the originating agency has substantially complied with the requirement for examination articulated in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims.

Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected cardiac disability has been rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7016.  The rating criteria in pertinent part are as follows.

A rating of 30 percent is assigned when workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of less than 3 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.   

A note to the rating schedule explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.
 
Where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The instant claim for an increased rating was received in April 1998.

The Veteran received VA inpatient treatment for two weeks in April 1998 for atrioventricular tachycardia manifested by dizziness and palpitations.  Electrocardiogram revealed normal sinus rhythm and left ventricular (LV) hypertrophy by voltage with strain pattern; echocardiogram showed moderate LV hypertrophy but normal LV function and estimated ejection fraction (EF) of 60 percent.  Chest X-rays revealed no increased cardiac silhouette and no infiltrate or congestive heart failure.   The Veteran was discharged to outpatient follow-up in stable condition.

VA echocardiogram in July 1998 showed normal LV function; there is no indication of hypertrophy.  EF was noted as 65 percent.

The Veteran had a VA heart examination in August 1998, performed by a physician.  The Veteran reported he had worked as a truck driver until April 1998 but ceased because he became dizzy while driving.  He complained of episodes of marked dizziness and subsequent fatigue, with episodes lasting 15 to 20 minutes and occurring numerous times during the day and sometimes lasting from one-quarter of the day to all day.  Episodes of dizziness were accompanied by chest pain.  The Veteran had been told that all these manifestations were secondary to his aortic valve starting to leak again, and that the valve would be replaced in due course.  The Veteran denied taking medications.  Ordinary activities resulted in fatigue, palpitations, marked dizziness and some pain.  The examiner did not record a current EF because of recent evaluation in April (noted above).  In regard to current METs, the examiner stated the Veteran was currently at functional Class II, indicative of 5-6 METs, with brief periods of Class III (worsened) functionality.   There was no evidence of congestive heart failure.  In terms of functional impairment, the examiner stated the Veteran definitely had to watch what he did and certainly could not be a truck driver.  

A November 1998 letter from Grand Valley Cardiology Specialists states the Veteran had occasional sharp pains in the left anterior axillary line, occurring spontaneously and not related to activity; he also had unusual sensations lasting from a few seconds to 10-15 minutes.  A second complaint was attacks of sudden spontaneous dizziness, occurring about twice per week and lasting for a few minutes.  A third complaint was irregular heartbeat, occurring several times per week and lasting for a few seconds.  The physician did not record METs or LV EF, but stated the Veteran did not appear to be in clinical heart failure.  The Veteran declined further diagnostic testing because he was unable to pay for same.

A VA outpatient note dated in March 1999, entered by a cardiologist, states the Veteran was medically fit to drive.

The Veteran had a VA heart examination in March 1999, performed by a physician.  The Veteran reported that since his surgery in April 1998 he had some dizzy spells but denied syncope.  The Veteran continued to drive his private car but did not work.  He was able to use a power mower and to do chores around the house.  The examiner stated that LV function and ejection fraction were unknown.  There was no evidence of congestive heart failure and valve disease had not recurred.  There was no endocarditis, pericarditis or myocardial infarction.  The Veteran was not taking antibiotics.  The new heart valve was functioning, albeit with a small leak that was not considered to be hemodynamic.  The examiner did not provide METs but noted the Veteran was able to go up and down stairs, mow the lawn and drive his own car, although he was exposing himself to jeopardy driving a car after being medically advised to not do so.  

The Veteran had a VA nuclear stress test in September 1999 that recorded a current LV EF of 57 percent, considered to be normal.
 
The Veteran had a VA heart examination in September 1999, performed by the same physician who conducted the examination in March.  The examiner noted the Veteran's replacement aortic valve appeared to be functioning well.  The Veteran reported that he lost his commercial driver's license and therefore could not resume his previous occupation as a truck driver.  The Veteran reported he could walk one mile without shortness of breath and could climb two flights of stairs; he could help with household chores but did not cut grass or shovel snow.  The examiner estimated METs at 8.  
 
The Veteran testified before the RO's Decision Review Officer (DRO) in April 2000 that he continued to have dizzy spells with walking and activity, as well as chest pain.  He stated he was not able to mow his lawn or to do very much housework.  He stated he had lost his commercial driver's license but continued to drive his own vehicle.  

The Veteran testified before the Board in March 2001 that he continued to experience chest pains, fatigue and dizziness.  Chest pains occurred once or twice per week and were associated with stress; during such episodes the Veteran would have to rest and sometimes take nitroglycerine.  The Veteran felt that the recent impression of 8 METs was an inaccurate depiction of his functional capacity.

A February 2002 VA cardiology note states the Veteran complained of atypical chest pain (sharp, stabbing pain at rest or exercise), relieved by rest or by nitroglycerine.  The clinician noted that the Veteran's aortic valve replacement, which was installed in 1980, had been taken off the market due to strut fracture.
 
The Veteran had a VA heart examination in March 2002, performed by a physician.  The Veteran complained of intermittent shortness of breath with exertion, and also complained of left-sided chest pain that could occur during exertion or while at rest.  He also reported occasional dizziness.  The examiner stated the Veteran could work at 5-6 METs.  There was no evidence on examination of congestive heart failure.

VA stress test in March 2002 noted LV EF of 57 percent, characterized as normal.  VA echocardiogram in April 2002 noted current LV EF of 48 percent, also characterized as normal.

VA echocardiogram in May 2002 noted a current LV EF of 55 percent and also noted mild LV hypertrophy. 

In July 2002 the examiner issued an addendum stating the Veteran had some leaking of the mitral valve; he took nitroglycerine frequently for chest pain and also became short of breath easily.  Stress test did not show any adenosine-induced perfusion abnormality.   

The record of a VA cardiology follow-up dated February 2, 2003, states the Veteran presented for routine follow-up.  He reported he had been doing well, with no chest pain or shortness of breath.

The Veteran was admitted to Battle Creek VA Medical Center (VAMC) on February 27, 2003, after experiencing several days of low-grade fever and abdominal pain.  He was transferred to Ann Arbor VAMC on March 3, 3003, for evaluation of possible bacterial endocarditis.  Transesophageal echocardiography (TEE) showed vegetation of the LV side of the aortic valve, identified as viridans streptococcus.  Inpatient treatment continued through March 11, 2003, at which time the Veteran was afebrile and feeling subjectively better.  

Thereafter, the Veteran returned to the VAMC on March 14, 2003, with fever, fatigue and abdominal pain.  He was identified with bacterial meningitis as well as mechanical aortic valve endocarditis and numerous other complications including septic emboli to the brain and fingers.  He was treated with various antibiotics and pain medications pending aortic valve replacement surgery, which was performed on March 31, 2003.  

The Veteran was been rated as 100 percent disabled from March 31, 2003 to December 28, 2009, so his symptoms during that period are not discussed in detail below.

VA nuclear stress test in July 2003 showed current LV EF of 51 percent, which was characterized as normal.

The Veteran had a VA heart examination in September 2005, performed by a physician who reviewed the claims files.  The Veteran complained of chest pain and intermittent dizziness.  He stated he could walk about 200 yards before getting short of breath and that he could climb one flight of stairs.  The examiner stated current LV EF was 55 percent and estimated current METs as 7, although he noted that the Veteran's obesity and other medical problems were contributing factors to the METs score.  

The Veteran had a VA heart examination in December 2009, performed by a physician who reviewed the claims files.  The Veteran reported dyspnea on mild exertion and also reported night sweats.  He reported daily shortness of breath and stated his activity tolerance ranged between ability to get mail from the mailbox to inability to cut the grass at a moderate pace.  The examiner noted current LV EF of 45 percent and stated there was no evidence of congestive heart failure.  In terms of functional impairment, the Veteran's heart disability made it impossible to work as a truck driver (per the Veteran, cardiology would not "sign off" on his continued driving of commercial vehicles) and his fatigue and shortness of breath caused impairment in his activities of daily living.

The VA examiner posted an addendum in January 2010 assessing the Veteran's activity tolerance as 3 METs, consistent with walking slowly on a flat surface.  Such evaluation was also consistent with light clerical work and performing minimal chores such as carrying one load of groceries to the house.  Light yard work would be consistent with 4 METs, and employment as a truck driver would be consistent with 7 METs.     

On review of the evidence above, the Board finds the criteria for an evaluation higher than 30 percent prior to March 31, 2003, are not met.  Specifically, the Veteran consistently had workload tolerance in excess of 5 METs throughout the period.  His LV EF was below 50 percent on only one occasion (48 percent in April 2002) but that result was noted as "normal" by the cardiologist.  Further, the LV EF of 48 appears to have been a mild aberration in that the LV EF was 57 percent one month prior and 55 percent one month later; thereafter the LV EF was consistently over 50 percent on all occasions until December 2009, when it dipped to 45 percent.

The Board also finds the criteria for a rating in excess of 60 percent from December 28, 2009, are not met.  The higher rating of 100 percent may be assigned with LV EF less than 30 percent, but the Veteran's LV EF of 45 percent is squarely within the criteria for the 60 percent rating.  

The rating schedule allows a 60 percent rating for more than one episode of congestive heart failure within a year, and a rating of 100 percent for chronic congestive heart failure.  The medical evidence of record shows no episodes of congestive heart failure during the period under review, and in fact all the examinations of record show no current congestive heart failure.  The Veteran is shown to have had a history of "silent" myocardial infarctions, probably prior to 1998, but there is no indication as to when such incidents may have occurred and no indication of any congestive heart failure during the period under review.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence of record the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the DRO and before the Board and his correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran is competent to describe the symptoms associates with his service-connected cardiac disability.  However, even affording the Veteran with full competence and credibility, nothing in his testimony or correspondence shows his symptoms more closely approximated the schedular criteria for a higher rating. 

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected cardiac disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for evaluation for residuals of aortic valve replacement in excess of 30 percent prior to March 31, 2003, and in excess of 60 percent disabling from December 28, 2009, are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54.

Entitlement to a TDIU prior to March 31, 2003 

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra- schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The Veteran's informal claim for a TDIU was received in April 1998; his formal claim for a TDIU was received in June 1998.

Prior to March 31, 2003, the Veteran had service connection for the following disabilities: aortic valve replacement, rated at 30 percent, and tinea pedis, rated as noncompensable.  His combined evaluation was 30 percent.  Thus, he did not meet the minimum schedular criteria for a TDIU prior to March 31, 2003.

Accordingly, the remaining question is whether his service-connected disabilities alone rendered him unemployable prior to March 31, 200,3 for the purpose of extra-schedular rating under 38 C.F.R. § 4.16(b).

The Board has found in the discussion above that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not for application.  Thun, 22 Vet. App. 111, 115.  However, the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Specifically, 38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

Records from Hastings Orthopedic Clinic show the Veteran injured his left (dominant) elbow in a work-related fall in February 1998.  His injury was characterized as a severely comminuted fracture of the left elbow, but he was cleared to return to work in March 1998 with some lifting restrictions. 

The Veteran received VA inpatient treatment for two weeks in April 1998 for atrioventricular tachycardia manifested by dizziness and palpitations.  It was noted that the Veteran was a truck driver.  The Veteran was discharged as stable, but he was advised to not drive a truck or operate machinery for six months due to the recently-diagnosed supraventricular tachycardia, with reevaluation to be performed in six months as to any further work restrictions.

A July 1998 orthopedic note states the Veteran had been off work because of his heart condition and really did not have a job to which he could return.  He could use his arm to some extent, but with pain.  The Veteran was expected to have trouble finding a job due to history of bad back, bad elbow and bad heart.

The Veteran had a VA heart examination in August 1998 during which he reported he had worked as a truck driver until April 1998 but ceased because he became dizzy while driving.  In terms of functional impairment, the examiner stated the Veteran definitely had to watch what he did and certainly could not be a truck driver.  

An October 1998 letter from Hastings Orthopedic Clinic states the Veteran should be considered permanently unable to work due to his left arm and low back problems.  However, a treatment note the same month by the same provider states the Veteran was basically disabled because of his heart, which restricted the Veteran to fairly light duty work that required skills the Veteran did not have.

In November 1998 the orthopedic specialist from Hastings Orthopedic Clinic stated the Veteran would probably wind up being disabled because of his various problems, but perhaps not; the orthopedist accordingly referred the Veteran to Grand Valley Cardiology Specialists for cardiac disability evaluation.  A November 1998 letter from Grand Valley Cardiology Specialists states the Veteran drove trucks until he became dizzy in April 1998 while driving over a mountain; he was now frightened to drive large trucks for fear of suffering another dizzy episode.  The Veteran was not sure what he wanted to do with his life at this point, being too frightened to drive a truck and unable to think of any alternative employment. 

Of record is a Social Security Administration (SSA) Residual Physical Functional Capacity Assessment (RPFCA) dated in February 1999 relating to status post aortic valve replacement (primary diagnosis) and status post lumbar laminectomy (secondary diagnosis).  The examiner stated the Veteran was able to occasionally lift 20 pounds and to frequently lift 10 pounds; he could stand, walk and sit for 6 hours in an 8-hour workday and was not limited in ability to push or pull.  Postural limitations were characterized as frequent limitation in balancing, kneeling and crawling and occasional limitation in climbing, stooping and crouching.  There were no visual, manipulative or communicative impairments.  Environmental limitation was to avoid concentrated hazards (machinery, drafts, etc.).  

The record contains a September 1999 letter from an orthopedic specialist stating that the Veteran had a fall in February 1998 in which he broke his left elbow; he was released back to work in mid-March 1998 with certain lifting restrictions.  He worked for approximately three weeks but then had onset of a heart condition that put him back on the sidelines.  The Veteran also had a history of low back problems that imposed a lifting restriction and required him to avoid bending or twisting.  The Veteran was currently not working anywhere due to his elbow, back and heart problems.

The Veteran had a VA heart examination in September 1999 during which he reported he had lost his commercial driver's license and therefore could not resume his previous occupation as a truck driver.  The Veteran reported he could walk one mile without shortness of breath and could climb two flights of stairs; he could help with household chores but did not cut grass or shovel snow. 

The Veteran testified before an Administrative Law Judge of the Social Security Administration (SSA) in January 2000 that he had been employed as a truck driver and as a printing press operator.  Both of those jobs required heavy lifting.  Following open heart surgery in the early 1980s, he attended a business college and was trained to be a printer, but he believed he had no usable skills other than driving a truck.  He stated he was unable to get a good night's sleep because of back pain, which caused him to be fatigued during the day.  He was unable to walk more than 10 or 15 minutes due to shortness of breath and dizziness due to his heart, and unable to stand more than 30 minutes because of his back.  His left (dominant) elbow disability made it difficult to lift anything heavy or to do fine motions with his dominant hand.  The Veteran was able to drive comfortably for 30 to 45 minutes but would then have to stop and stretch due to back and elbow symptoms.  The Veteran's heart disability caused symptoms of chest pain, shortness of breath and dizziness, particularly in stressful situations, and he lived in constant fear of having a heart attack.  The Veteran had last worked in April 1998; he returned to work after elbow surgery but VA told him to stop working as a truck driver due to his heart condition.  The Veteran attributed his current inability to work to all three of his disabilities: heart, back and elbow.  It was the back injury that caused him to switch from printing to truck driving, and it was his heart disability that primarily caused him to be unable to return to truck driving.

During the Veteran's SSA hearing a vocational rehabilitation counselor testified that the Veteran had no transferable skills to sedentary work, and could not return to his previous work.  The primary reason for his inability to work was fatigue based on sleep disruption.  The Veteran's limitation of lifting would not prevent him from performing sedentary employment, but if hypothetically the Veteran had to take unscheduled breaks of 45-60 minutes per day he would be eliminated from sedentary employment.

The Veteran testified before an RO DRO in April 2000 that he was unable to work since losing his commercial driver's license after surgery in April 1998.  Thereafter, he was unable to gain any employment because he was rejected by employers for unspecified "medical reasons."    

The Veteran had a disability examination in August 2000, performed by a physician apparently in support of the Veteran's claim for SSA benefits.  The Veteran presented for disability examination on the basis of heart disease, chronic back pain and left elbow pain.  The examiner stated an opinion that the Veteran had no significant disability on the basis of heart disease other than cardiovascular deconditioning, although electrocardiogram would assist in further evaluating this problem.  Chronic back pain could not be objectively measured but there was minor deficit in spinal mobility.  There was some difficulty with the left elbow but the disease process was unclear.

The Veteran reported to a psychologist in August 2000 that his commercial driver's license was taken away because of dizziness and passing out.  He stated he passed out about once per week, with such episodes lasting from 1 to 30 minutes.  Episodes were inconsistent and unpredictable.   

The record contains a SSA RPFCA dated in November 2000 relating to status post aortic valve replacement (primary diagnosis) and status post lumbar laminectomy (secondary diagnosis).  The examiner stated the Veteran was able to occasionally lift 20 pounds and frequently lift 10 pounds; he was able to stand and/or walk at least 2 hours in an 8-hour workday and to sit about 6 hours in an 8-hour workday.  His ability to push and/or pull was limited in the upper extremities by his left elbow disorder.  He had occasional postural limitations secondary to his lumbar spine disorder.  He was limited in reaching due to his left elbow disorder.  He had no visual or communicative impairments.  Environmental impairments included avoiding concentrated exposure to extreme heat, cold, humidity and fumes, and avoid all exposure to hazards.  Of note, the examiner stated the Veteran's statements were not consistent with the medical evidence in the file regarding his heart symptoms and his low back symptoms; he was deemed to be only partially credible.
  
The Veteran testified before the Board in March 2001 that he was unable to work since the VA examiner in August 1998 stated he could no longer work as a truck driver, thus removing him from the workforce.  The Veteran was thereupon fired by his employer since he could no longer drive.  The other, nonservice-connected disabilities (low back and left arm) had not prevented him from driving a truck, but since losing his commercial driver's license he was unable to obtain employment in any field.  Employers had rejected the Veteran for "medical reasons" but would not provide specifics in writing due to liability concerns.  At present, the Veteran was middle-aged with several disabilities (heart, hypertension, bad back and bad arm) and was not competitive for employment in the current job market.  Because he had to take blood thinner for his valve replacement, the Veteran had to avoid getting cut, which also limited his employment opportunities.
  
During VA heart examination in March 2002 the Veteran stated he had not worked since 1998 due to multiple medical problems including a bad back and left elbow injury; also, because of his blood thinner medication he had to avoid any kind of factory job in which he could be injured.  The examiner stated, based on talking to the Veteran, that the Veteran may have been able to perform moderate work but was unable to get a job.

A June 2002 letter from Hastings Orthopedics states the Veteran's low back and left elbow disabilities limited him to light duty.  The cardiac disability would have to be considered in determining whether he was disabled, but he certainly appeared to be disabled as far as driving a truck was concerned.
 
In July 2002 the VA cardiological examiner issued an addendum stating that the Veteran was able to perform light duty but should avoid moderate-to-heavy duties that would be detrimental to his heart.

In October 2002 the Veteran reported to a VA mental health provider that he had bought a tow truck and re-started his towing business.  He also reported he was preparing for a hunting trip soon, and was hiking and horseback riding to prepare for that trip.  In January 2003 he reported to a VA psychiatrist that he felt positive about his towing business.
 
The Veteran was admitted for VA treatment in March 2003 for diagnosed bacterial endocarditis; treatment included installation of a peripherally inserted central catheter (PICC) line.  The record contains a March 2003 letter stating the Veteran should avoid all strenuous exercise, heavy lifting and swimming until the PICC line was removed.

A January 2004 decision by the SSA granted disability benefits for affective disorders (primary diagnosis) and heart disorder (secondary diagnosis) effective from February 2000.

On review of the evidence above the Board cannot find that the Veteran's service-connected disabilities, alone, rendered him unemployable prior to March 31, 2003.  The Board particularly notes that the Veteran had apparently resumed his towing business and was engaged in such enterprise in January 2003, and that he was at that time engaged in hiking and horseback riding preparatory to a strenuous hunting trip.   

The Board accepts the Veteran's contention that he was unable to continue as a long-distance commercial truck driver primarily because of his service-connected cardiac disability.  However, the Veteran is shown to have a high school equivalency and work experience as a printer; the file does not show that the cardiac disability alone rendered him unemployable either as a printer or in a sedentary capacity.

In that regard, review of the Veteran's SSA file shows the Veteran's primary limitation for a sedentary job has been his left (dominant) elbow disability, which makes reaching difficult, and his low back disability, which impairs protracted sitting and standing.  Similarly, the Veteran testified before SSA that he had ceased working as a printer, and resumed work as a truck driver, due to the back disorder; he has not shown why the heart condition precludes him from returning to work as a printer.

Of note, the VA cardiologist in July 2002 stated the Veteran's cardiac disability did not preclude light duties.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 
 
The Board has carefully considered the SSA hearing in which a vocational rehabilitation specialist testified that the Veteran would be rendered unsuitable for sedentary work if he was required hypothetically to take unscheduled breaks of 45 to 50 minutes per day.  Review of the file does not show that such a hypothetical situation reflects the Veteran's documented or subjectively reported cardiac symptoms prior to March 31, 2003.  Further, the same Administrative Law Judge who presided at that hearing issued a determination in July 2002 that the Veteran was not disabled due to the claimed cardiac disability; the Veteran was subsequently granted SSA disability benefits on a different theory of entitlement (psychiatric disorder).

The Board acknowledges that the Veteran's service-connected cardiac disability has no doubt contributed to his problems finding work in fields other than truck driving.  Employers of all kinds may be reluctant to hire a person with a significant cardiac problem, and the Veteran's blood thinners require him to avoid hazardous machinery.  However, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the evidence does not show that the Veteran's tinea pedis has had any impact on his ability to work.  In addition, the evidence simply does not show that the Veteran's service-connected heart disability, alone, rendered him unable to obtain and maintain gainful employment prior to March 31, 2003.  

Accordingly, the criteria for a TDIU or for extra-schedular consideration under 38 C.F.R. § 4.16(b) are not met, and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
 

ORDER

Entitlement to a rating for residuals of aortic valve replacement in excess of 30 percent prior to March 31, 2003, and in excess of 60 percent disabling from December 28, 2009, is denied.

Entitlement to a TDIU prior to March 31, 2003, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


